IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,583


EX PARTE SCOTT BASTABLE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 215568A IN THE CRIMINAL DISTRICT COURT NO. THREE FROM TARRANT COUNTY


 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of burglary of a
habitation and sentenced to twenty years' imprisonment. 
	Applicant contends that he is being denied post-conviction jail time and that the trial judge
has not ruled on his motion for judgment nunc pro tunc. We remanded this application to the trial
court for additional findings of fact and conclusions of law. The trial court has determined that
Applicant is entitled to one day of post-conviction time credit for a day spent in custody after
Applicant's pre-revocation warrant was withdrawn. We agree. Applicant's sentence in this cause is
to be credited for his time spent in the Tarrant County Jail on April 24, 1990. The remainder of
Applicant's claim for post-conviction jail time credit is denied. Applicant's allegation concerning
his motion for judgment nunc pro tunc is dismissed. See Ex parte Florence, 319 S.W.3d 695, 696
(Tex. Crim. App. 2010) (noting that the remedy for the trial court's failure to respond to a motion
for judgment nunc pro tunc is a mandamus petition filed in the appropriate court of appeals). 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.


Delivered: June 22, 2011
Do not publish